Citation Nr: 0121874	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  90-54 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	David B. Wiles, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and R.L.S., M.D.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1976 to January 
1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1989 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board, and 
in a June 1991 decision the Board denied service connection 
for MS.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 1993 decision, the Court vacated the Board's decision 
and remanded the case for additional proceedings.  The Board 
remanded the case to the RO for additional development of the 
record and further adjudication in March 1994 and April 1997. 


FINDING OF FACT

The veteran does not suffer from multiple sclerosis.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
veteran's military service, nor may it be presumed to have 
been incurred in or aggravated therein.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports and medical opinions by 
neurological and psychiatric examiners, as well as VA and 
private inpatient and outpatient medical records, including 
private treatment records before service.  Medical records 
have been requested from all of the physicians and medical 
facilities identified by the veteran.  Significantly, the 
health care providers have indicated that no additional 
records for the veteran are available.  Moreover, no 
additional pertinent evidence has been identified by the 
veteran.  In addition, the evidence identified by the Court 
in the October 1993 remand is either of record or 
unavailable.  The Board, therefore, finds that the record as 
it stands is adequate to allow for equitable review of the 
veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
MS.  The discussions in the rating decisions, statement of 
the case, supplemental statements of the case and other 
communications have informed the veteran and his attorney of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and with the directions set forth in the Court's 
remand, a further remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

Private medical records reflect the veteran's hospitalization 
in late 1971 and early 1972 for evaluation of symptoms that 
included dizziness, weakness, tiredness, photophobia, daily 
headaches, and unconsciousness.  An undiagnosed central 
nervous system disease was considered likely initially, 
although extensive tests were all negative.  After further 
examination, however, including a psychiatric evaluation, in 
January 1972, it was felt that the veteran's symptoms 
represented hysteric reaction.  

The veteran's report of pre-enlistment examination references 
a 1968 diagnosis of "psychological disruption," and that 
there was "some suspicion at one time of M.S."  At the time 
of the pre-enlistment examination, however, the veteran 
reported no pertinent complaints and no pertinent abnormal 
clinical findings (neurological or psychiatric) were 
recorded.  The veteran was evaluated several times during 
service for chronic abdominal pain and other gastrointestinal 
symptoms.  In August 1979, in the absence of a physical cause 
for his complaints, he underwent several weeks in 
psychotherapy.  Psychological testing did not reveal any 
impairment in cognitive abilities or any clear indication 
that the veteran's somatic symptoms had a psychological 
component.  The test data reportedly suggested an immature, 
naïve, and suggestible young man who could possibly complain 
of somatic symptoms as a way to fulfill dependency or 
avoidance of unpleasant situations.  The examiner stated that 
the neurological examination was intact.  He did not list a 
psychiatric or neurological diagnosis; functional bowel 
syndrome was diagnosed.  The veteran was hospitalized in 
December 1979 for further evaluation of his symptoms.  It was 
the feeling of a psychiatric consultant that, based on the 
evaluation and psychometric testing, the veteran had a 
"strong background for conversion reaction resulting in both 
his functional bowel complaints and his light headedness."  
The report of a Physical Evaluation Board in December 1979 
lists a diagnosis of "psychophysiologic gastrointestinal and 
musculoskeletal disorders with considerable impairment of 
social and industrial adaptability."  A Physical Evaluation 
Board report dated in May 1981 lists a "history of 
psychophysiologic gastrointestinal disorder, resolved, 
asymptomatic for one year."  

In February 1980, the veteran submitted a claim for service 
connection for abdominal pain; he did not refer to any 
neurological or psychiatric complaints or disorder.  A VA 
general medical examiner in April 1980 indicated that the 
neurological and psychiatric examinations were within normal 
limits.  A history of dizziness associated with a medication 
was reported and it was noted that it had resolved when off 
the medication.  The examiner specifically stated that no 
psychiatric disorder was found.  

The veteran was hospitalized at a VA facility from October to 
December 1981 complaining of dizziness, slight nausea with 
chilling and tinnitus, but no fever.  A neuropsychiatric 
consultant concurred that the veteran's symptoms probably 
represented a conversion reaction.  An examiner in the VA 
outpatient clinic commented in December 1981 that he could 
see no organic cause for the veteran's unsteadiness.  

A February 1983 letter from a private physician notes that he 
had been studying the veteran since May 1982 for a "bizarre 
gait disorder accompanied by a persistent illusion of an 
unstable stance surface that gives him the feeling that he is 
walking in such a way as to continually fall."  The examiner 
indicated that he planned further studies, but his diagnosis 
was that of "a disorder of stretch reflexes secondary to a 
brain stem pathology of unknown etiology."  

Another private neurologist evaluated the veteran in July 
1986.  After providing a detailed exposition of the veteran's 
history and current symptoms and clinical findings, the 
examiner concluded that the veteran had "two overall areas 
of dysfunction."  The first disorder, was myoclonic jerks, 
possibly related to myoclonus epilepsy.  Secondly, the 
veteran's manifestations were most consistent with 
disturbance of brain stem otolith pathways.  He concluded 
that "it is my firm impression that [the veteran's] spatial 
disorientation is real and that his major abnormality lies in 
the otolith system."  

The veteran was hospitalized at a private facility in March 
1987 for evaluation of his symptoms.  The examiner concluded 
that the veteran displayed "a complex intertwining of 
chronic vestibular and probably equally chronic functional 
issues, which appear to be slowly resolving."  In June 1987 
and again in July 1987, a private therapist diagnosed 
labyrinth disorder and conversion disorder, onset: 1981.  

The record contains the reports of MRI studies of the 
veteran's head in 1987 and 1989.  The 1987 study reportedly 
showed 2 tiny nonspecific foci of increased density, but the 
examination was otherwise interpreted as being normal.  The 
1989 MRI reportedly showed no focal lesions or other abnormal 
findings and was interpreted as being normal.  

An ear, nose, and throat specialist commented in April 1989 
that, "I haven't the foggiest idea what's going on with [the 
veteran].  As usual, he demonstrates some signs and symptoms 
that are compatible with abnormal otolith function, as well 
as canal distortion..., however, his symptoms are obviously not 
entirely vestibular in origin."  

A private neurologist wrote in June 1989, after examining the 
veteran and reviewing the records, that he considered the 
absence of foci on the second MRI to favor a diagnosis of MS.  
It was his impression that the veteran's history, the 
clinical findings, and the MRI results indicated that he had 
MS.  

A personal hearing was conducted at the RO in December 1989.  
The veteran testified as to the history of his symptoms.  The 
June 1989 neurologist (R.L.S., M.D.) also testified, 
reiterating his previous opinion.  He also stated his belief 
that the veteran's symptoms were not psychosomatic and he 
dismissed his pre-service symptoms as a childhood malady that 
resolved.  

The veteran's employer wrote in November 1989, describing his 
observations of the veteran and the concessions that had been 
made to accommodate his problems.  

The summary of a private hospitalization in July 1990 listed 
an impression of possible MS, along with possible seizure 
disorder.  However, an August 1990 report by two neurologists 
at the Oregon Health Sciences University concluded that 
"there is no evidence for hard neurologic findings or 
neurologic disease.  The findings on his gait and 
coordination movements are clearly hysterical."  

The veteran was again hospitalized at a VA facility in 
February 1995 for evaluation of his complaints.  Lumbar 
puncture, performed to rule out MS, was reportedly normal.  
The examiner stated that there was no clinical evidence for 
MS on his examination, as the veteran's history was not 
consistent with any seizure disorder.  The listed diagnoses 
included conversion disorder and somatization diagnosed in 
1981 and 1983.  

Following the Board's March 1994 Remand, VA neurological and 
psychiatric compensation examinations were conducted.  The 
March 1995 neurological examiner reviewed the veteran's 
claims file and discussed his history in detail.  But she 
indicated that, without the actual results of the lumbar 
punctures, MRIs, and blood tests that had been performed 
during the previous four years, she was unable to make a 
definitive determination as to whether or not the veteran had 
MS.  She stated, however, that on the current examination and 
review of the claims file, her "suspicion" was that the 
veteran had a conversion reaction or a psychiatric disease 
such as Munchausen's syndrome.  The examiner added that the 
"evidence suggests a probable M.S.  Examination however 
represents much functional overlay as a result of his 
psychiatric disturbences [sic]."

The April 1995 psychiatric examiner also reviewed the 
veteran's records, as well as the report of the March 1995 
neurological examiner.  After describing the history of the 
veteran's symptomatology and the current clinical findings, 
the examiner commented that the veteran "does not display 
any frontal lobe signs which are often seen in multiple 
sclerosis such as emotional lability or disinhibition.  Since 
the diagnosis of multiple sclerosis is one of exclusion, it 
would be difficult to attribute his physical symptoms to a 
conversion disorder."  

In December 1995, the March 1995 neurological examiner 
submitted an addendum after review of the reports of the MRI 
and other studies that were obtained in 1987.  She concluded 
that the veteran had a conversion reaction or other 
somatoform disorder and that "his diagnosis and disability 
is primarily related to psychiatric cause."  

VA outpatient records dated in 1995 and 1996 contain one 1995 
notation of an impression of "probable MS," although a 
later examiner indicated that the earlier examiner's 
diagnosis was based in part on an incorrect interpretation of 
the results of a lumbar puncture.  The later examiner seemed 
to doubt the diagnosis of MS and further stated that 
psychiatric issues were prevalent in the veteran.  Another 
neurologist wrote in October 1996 that the veteran "does not 
have MS or if he does it is mild [with] significant 
somatoform overlay."  

The Acting Chief of Neurology at a VA Medical Center examined 
the veteran in September 1997 and provided a medical opinion 
at the request of the RO.  The examiner reviewed the 
veteran's records and set forth his history in detail.  He 
stated that the veteran 

has basically no objective abnormalities on 
neurological examination.  His gait disturbance 
appears to be functional in origin.  [He] has 
previously been evaluated for neurological disease 
with a variety of tests, and all of these have been 
normal, with the exception of his brain MRI scan.  
He has had three separate MRI scans, all of which 
show one small area of increased signal intensity 
on T2 weighted images seen in the right frontal 
lobe.  This abnormality is nonspecific, and has 
been stable over several years.  The patient 
appears to have a conversion disorder.  There is 
certainly no evidence that this gentleman has 
multiple sclerosis.  

The veteran's private neurologist, who had testified at his 
personal hearing, examined the veteran again in February 
1999.  He noted the results of the previous testing, 
including recent tests, and stated that the veteran's 
symptoms and the various tests "suggest" MS, although his 
examination was "not currently confirmatory."  He added 
that the veteran appeared to have significant functional 
overlay.  

On follow-up in the VA general medical clinic in March 1999, 
the examiner again reported the veteran's history and current 
clinical findings.  The examiner noted that he had been 
followed by a private neurologist for MS, but that "it is 
the opinion of the Neurology Department at [the VA medical 
center] that he does not have multiple sclerosis.  I think it 
is possible that the patient does have some degree of 
multiple sclerosis, although this is only an opinion.  I do 
not think that his symptoms, however, can be related to any 
known medical entity."  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and MS becomes manifest to a degree of 10 percent 
within 7 years from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

Initially, the Board notes that there is some evidence of 
pertinent symptomatology several years prior to the veteran's 
service.  However, the report of the examination prior to the 
veteran's acceptance into service does not reflect any 
pertinent symptoms or abnormal clinical findings or a 
diagnosis of MS at that time.  Moreover, although the service 
medical records do include reference to the fact that there 
may have been some suspicion of MS at one time prior to 
service, the evidentiary record does not contain clear and 
unmistakable evidence that the veteran had a pre-existing 
neurological disorder at the time of his entry into service 
in order to rebut the presumption of soundness.  Therefore, 
the veteran is presumed to have been in sound condition at 
that time.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2000).  

Although the veteran was evaluated on a number of occasions 
for various neurological complaints after his separation from 
service, MS was first listed as a diagnosis in late 1989, 
more than 7 years after his separation from service.  
However, if it is shown that the veteran does suffer from MS 
and that the symptomatology noted within 7 years of his 
discharge from service were manifestations of the MS, then 
the statutory presumption will nevertheless apply.  

The strongest evidence in favor of the veteran's claim 
consists of the opinions and hearing testimony by the 
veteran's private neurologist.  That physician has stated his 
belief that the veteran's history, clinical findings, and 
test results indicate that he has MS.  However, the physician 
recently appears to have retreated somewhat from that 
position.  In this regard, in February 1999 he wrote that the 
veteran's symptoms and various tests "suggest MS," but 
current examination was "not confirmatory."  Other 
examiners have used similar qualifying language indicating 
that a diagnosis of MS was "possible" or that the evidence 
"suggested a probable MS."  

On the other hand, other examiners have offered opinions that 
the veteran does not have MS.  They have repeatedly 
attributed his symptoms to a conversion disorder or to some 
other unknown etiology.  Moreover, virtually all of the 
examiners who have felt that the veteran might have MS have 
recognized the presence of a significant functional overlay.  
The Board notes here that service connection for 
lightheadedness and loss of equilibrium was denied by rating 
decision in December 1982.  However, the issue now before the 
Board is limited to entitlement to service connection for MS.  
Although the veteran initiated an appeal from the December 
1982 rating decision, he did not complete the appeal by 
filing a substantive appeal.  He subsequently requested 
service connection for MS in 1989, and the current appeal 
before the Board is limited to the question of whether the 
veteran suffers from MS which is related to his military 
service.    

While recognizing the differing opinions reflected by the 
record, the Board is compelled to conclude that the 
preponderance of the evidence is against a finding that the 
veteran currently has MS.  As noted above, there is some 
difference of opinion among the several medically trained 
examiners who have offered opinions.  The Board believes it 
significant, however, that most of the medical personnel who 
seem to favor a diagnosis of MS have couched their opinions 
in terms of probability.  On the other hand, other examiners 
appear to have unequivocally opined that the veteran does not 
have MS.  The Board also believes considerable weight should 
be given to the September 1997 opinion of the VA Acting Chief 
of Neurology.  This examiner examined the veteran and 
reviewed the claims file.  He further offered his own 
interpretation of the MRI studies and indicated that the MRI 
findings were nonspecific.  The Board also believes it 
significant that the veteran's private neurologist indicated 
in a February 1999 report that examination did not confirm MS 
although various tests suggested MS.  The overall evidence is 
against a finding that the veteran suffers from MS.

It appears to be the consensus of the medical examiners that 
the veteran's symptoms are due to a conversion disorder.  As 
already noted, entitlement to service connection for such 
disorder was effectively denied in a December 1982 rating 
decision.   

In sum, the Board finds that the preponderance of the 
competent evidence is against a finding that the veteran 
currently suffers from MS, the disability upon which the 
veteran's claim is based.  There is therefore no basis for 
service connection for MS. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  


ORDER

Entitlement to service connection for multiple sclerosis is 
not warranted.  The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

